DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP1895504A1.
EP1895504A1  discloses the use of a support device (10) for a string instrument (1) , the support device comprising: fixing plates (27)  fixed to a body of a string instrument; a first rotary plate (29) rotatably connected to the fixing plates; and a second rotary plate rotatably (5) coupled to the first rotary plate, wherein the first rotary plate (29) has a shape corresponding to one part of a side plate of the body, and the second rotary plate has a shape corresponding to another part of the side plate of the body which is different from one part of the side plate of the body (see figured 2, 9a, 9b); wherein the fixing plates  comprise: a first fixing plate (27)  fixed to a part of the side plate and configured to be in contact with one surface of the first rotary plate (29); and a second fixing plate coupled to the first fixing plate and rotatably coupled to the first rotary plate, and wherein the first fixing plate prevents the first rotary plate from rotating (via clamp 14) in the other direction opposite to one direction; wherein the first rotary plate comprises hinge  parts provided at one end and the other end thereof, respectively, and  wherein the hinge parts comprise: a first hinge part provided at one end of the first rotary plate and coupled to the second fixing plate; and a second hinge part provided at the other end of the first rotary plate, which is opposite to one end of the first rotary plate, and coupled to the second rotary plate (see figures 8 and 9); wherein in a state in which a part of the second rotary plate is in contact with the first rotary plate, the first rotary plate and the second rotary plate are rotated from the second fixing plate and disposed at a first position (see figure 9a); wherein in the state in which the first rotary plate and the second rotary plate are disposed at the first position, the second rotary plate is rotated from the first rotary plate, such that the first rotary plate and the second rotary plate are disposed at a second position (see figures 9a, 9b);wherein in the state in which the first rotary plate and the second rotary plate are disposed at the second position, the second rotary plate is rotated from the first rotary plate, such that the first rotary plate and the second rotary plate are disposed at a third position; wherein in the state in which the first rotary plate and the second rotary plate are disposed at the third position, the first rotary plate and the second rotary plate are rotated from the second fixing plate and disposed at a fourth position; and wherein the state in which the first rotary plate and the second rotary plate are disposed at the third position corresponds to the state in which the first rotary plate and the second rotary plate are disposed at the first position (see figures 9A, 9B). 
EP1895504A1 does not disclose the use of a fixing part rotatably coupled to the first fixing plate and a plurality of holes configured to support the fixing part and disposed in a direction perpendicular to the first hinge part.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in EP1895504A1 to include the use of a screw as a fixing part since the use of both a screw and screw holes as a fixing and mounting means is conventional and well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837